19-13214-shl          Doc 15       Filed 10/10/19 Entered 10/10/19 14:06:24                      Main Document
                                                 Pg 1 of 5



GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams
Mitchell A. Karlan
Alan Moskowitz
Dylan S. Cassidy
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                 Chapter 15

 PT DELTA MERLIN DUNIA TEXTILE, et al., 1                               Case No. 19-13214 (shl)

                    Debtors in a Foreign Proceeding.                    (Joint Administration Requested)



          SUPPLEMENT TO EMERGENCY MOTION FOR PROVISIONAL RELIEF

          Geoffrey David Simms in his capacity as the duly authorized foreign representative (the

“Foreign Representative”) of PT Delta Merlin Dunia Textile (“DMDT”) and its affiliated debtors

in a foreign proceeding (collectively with DMDT, the “Foreign Debtors”) in connection with their

foreign proceedings (collectively, the “PKPU Proceedings”) pending in the Semarang

Commercial Court (the “Indonesian Court”), pursuant to Indonesian Insolvency Law (as defined



 1
     The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
     address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta
     Dunia Tekstil, whose address is Jl Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar,
     Central Java, (iii) PT Dunia Setia Sandang Asli Tekstil, whose address is Jl Raya Palur Km 7.1, Desa Dagen, Kec
     Jaten, Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is Jl Raya Timur Km 10,
     Kel Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is Jl Raya
     Semarang - Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang
     dan Perindustrian Damai, whose address is Jl Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat,
     Semarang, Central Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Kelurahan
     Tegalharjo, Kecamatan Jebres, Kota Surakarta, Jawa Tengah, Indonesia.
19-13214-shl         Doc 15       Filed 10/10/19 Entered 10/10/19 14:06:24                     Main Document
                                                Pg 2 of 5



below), by and through his undersigned counsel, respectfully submits this supplement (this

“Supplement”) to the Emergency Motion for Provisional Relief [Docket No. 7], filed on October

8, 2019 (the “Emergency Motion”). 2

         In support of this Supplement, the Foreign Representative submits (a) Declaration of the

Foreign Representative In Support of Verified Chapter 15 and Motion for Provisional Relief (the

“Initial Simms Declaration”) and (b) the Supplement to the Declaration of Foreign Representative

in Support of Verified Chapter 15 Petition and Motion for Provisional Relief (the “Supplement to

Simms Declaration”) filed contemporaneously herewith.

                                 SUPPLEMENT TO EMERGENCY MOTION

         1.       On October 8, 2019, the Foreign Representative filed an Official Form 401

(Chapter 15 Petition for Recognition of a Foreign Proceeding) and the Verified Petition on behalf

of each of the Foreign Debtors commencing these Chapter 15 Cases.

         2.       As outlined in the Emergency Motion, DMDT is the issuer of US$300,000,000 in

notes 8.625% senior notes due 2024 (the “Notes”) issued by DMDT governed by a New York law

indenture, dated March 12, 2019 (the “Indenture”).

         3.       The Indenture requires DMDT to establish an interest reserve account (the “Interest

Reserve Account”) and to deposit into the Interest Reserve Account one semi-annual interest

payment under the Notes. The Interest Reserve Account is held in a bank account located in New

York with The Bank of New York Mellon, as trustee and collateral agent for the Notes.

Supplement to Simms Declaration ¶ 6. The Interest Reserve Account and the cash held therein is

an asset of Foreign Debtor DMDT. Supplement to Simms Declaration ¶ 7.




 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Verified
     Petition.



                                                          2
19-13214-shl      Doc 15    Filed 10/10/19 Entered 10/10/19 14:06:24            Main Document
                                          Pg 3 of 5



       4.      As a result of the declining cash position, on or around September 11, 2019—the

same day an involuntary PKPU proceeding was commenced against the Duniatex Group, as

described below—the board of directors and the board of commissioners of DMDT (the Issuer of

the Notes pursuant to the Indenture) concluded that DMDT did not have sufficient funds to (i)

meet its scheduled coupon payments due on September 12, 2019 totaling US$12,937,500 and (ii)

refill the Notes’ “Interest Reserve Account” with an amount equal to one semi-annual payment of

interest under the terms of the Notes. Accordingly, on September 12, 2019, DMDT announced on

the Singapore Stock Exchange that the current financial and operational position of the company

would not make it commercially feasible to make any interest payments on the Notes. Initial

Simms Declaration ¶ 25.

       5.      On September 16, 2019, the Indenture Trustee for the Notes (the “Indenture

Trustee”) issued a notice asserting that the failure to make interest payments that were due and

payable on September 12, 2019, would give rise to a default under the Indenture, if such failure

continued uncured for a period of 30 consecutive days. Initial Simms Declaration ¶ 26.

       6.      The Indenture Trustee may have certain rights under the Indenture to access the

cash located in the Interest Reserve Account. Supplement to Simms Declaration ¶ 7.

       7.      The Foreign Debtors are in the very early stages of the PKPU Proceedings. In this

initial period it is critical that the moratorium implemented in the PKPU Proceedings be extended

to all of the Foreign Debtors’ assets. Id. ¶ 8. The Provisional Relief requested in the Emergency

Motion, including, inter alia, the application of section 362 of the Bankruptcy Code to the Foreign

Debtors and the property of the Foreign Debtors within the territorial jurisdiction of the United

States is urgently needed on a provisional basis to prevent the Indenture Trustee or the holders of

any of the Notes from taking any action related to the Interest Reserve Account pending entry of




                                                3
19-13214-shl     Doc 15     Filed 10/10/19 Entered 10/10/19 14:06:24           Main Document
                                          Pg 4 of 5



the Recognition Order. Failure to extend the protections requested in the Provisional Relief

Motion to protect the Interest Reserve Account could jeopardize the Foreign Debtors chances of

effecting a successful restructuring of their assets in the PKPU Proceedings. Id. Accordingly, the

Foreign Representative respectfully requests that, pending entry of the Recognition Order, the

Indenture Trustee, any holder of the notes, and any other party other than the Foreign

Representative be prevented from taking any action related to the Interest Reserve Account.




                                                4
19-13214-shl   Doc 15   Filed 10/10/19 Entered 10/10/19 14:06:24      Main Document
                                      Pg 5 of 5



Dated: New York, New York
       October 10, 2019

                                     Respectfully submitted,

                                     GIBSON, DUNN & CRUTCHER LLP

                                     /s/ Matthew J. Williams
                                     Matthew J. Williams
                                     Mitchell A. Karlan
                                     Alan Moskowitz
                                     Dylan S. Cassidy
                                     200 Park Avenue
                                     New York, NY 10166
                                     (212) 351-4000 (Tel)
                                     (212) 351-4035 (Fax)

                                     Counsel to the Foreign Representative
